Case 1:20-cv-00003-TFM-B Document 23 Filed 05/27/21 Page 1 of 1                     PageID #: 248




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 CURTIS ANTHONY CLARK,                           )
                                                 )
        Petitioner,                              )
                                                 )
 vs.                                             )   CIV. ACT. 1:20-cv-0003-TFM-B
                                                 )
 WARDEN JOHN CROW,                               )
                                                 )
        Respondent.                              )

                         MEMORANDUM OPINION AND ORDER

       On April 8, 2021, the Magistrate Judge entered a Report and Recommendation which

recommends the habeas petition filed pursuant to 28 U.S.C. § 2254 by Petitioner Curtis Anthony

Clark be dismissed with prejudice as time barred and the denial of a certificate of appealability.

See Doc. 22. No objections were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation (Doc. 22) is ADOPTED as the opinion of the

Court. Petitioner’s habeas petition is DISMISSED with prejudice as time-barred.

       Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

       DONE and ORDERED this 27th day of May, 2021.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
